PER CURIAM:
Grover C. Bradshaw was charged in the Court of Common Pleas of Oklahoma County by Information with the offense of Engaging in an Act of Lewdness and was tried by a jury, found guilty and his punishment was fixed at Thirty (30) days in the county jail. A timely appeal has been perfected to this Court.
We feel this is a case where it is unnecessary to recite the evidence or the law but that in order to speed up the disposition of the many cases pending on appeal, the case should properly be disposed of by memorandum opinion, as authorized by the Legislature, 20 O.S. (1951) § 47, as amended 1953; for as was said in Nichols v. State, 97 Okl.Cr. 414, 264 P.2d 366:
“In a misdemeanor case, where a careful reading of the briefs of the appellant and the State, as well as a careful examination of the record or casemade, discloses no reversible error, and where there is ample evidence to support the verdict of the jury (or judgment of the court in absence of the jury), and judgment rendered, this court may affirm such judgment by summary order, or *385brief statement, or by opinion of length, as the court may see fit. Tit. 20 O.S. 1951 § 47, as amended by S.B. 450, § 2, 1953 Legislature.”
We have carefully examined the record and excellent briefs of counsel and are of the opinion that the evidence supports the findings of the jury, and that the record is free from fundamental error. We are of the opinion that the judgment and sentence appealed from should be, and the same is hereby, affirmed.